Citation Nr: 9918563	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  97-10 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a brain tumor.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for 
residuals of a brain tumor, including brain damage, as a 
result of treatment provided by a Department of Veterans 
Affairs facility.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The appellant and a medical consultant


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active naval service from September 1969 to 
July 1971, and from August 1972 to August 1973.  The 
appellant is the veteran's mother and legal custodian.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for a 
brain tumor; denied compensation under 38 U.S.C.A. § 1151 for 
residuals of a brain tumor, including brain damage; and 
denied compensation under 38 U.S.C.A. § 1151 for residuals of 
a fracture of the right leg.  The appellant filed a Notice of 
Disagreement (NOD) regarding these determinations, and the RO 
provided her a Statement of the Case (SOC) in July 1996.  She 
timely perfected her appeal in March 1997, and testified at a 
personal hearing before a hearing officer at the RO in April 
1997.  

In a July 1998 rating decision, the hearing officer granted 
compensation under 38 U.S.C.A. § 1151 for residuals of a 
fracture of the right leg, and assigned a noncompensable 
evaluation.  In addition, in a July 1998 Supplemental 
Statement of the Case (SSOC), the hearing officer denied 
service connection for a brain tumor, and denied compensation 
under 38 U.S.C.A. § 1151 for residuals of a brain tumor.  
Hence, only these two issues remain for appellate 
consideration by the Board at this time.  

REMAND

Service medical records demonstrate that the veteran was 
involved in several fights with fellow seamen.  He was 
subsequently discharged from his second period of active duty 
in August 1973.  

The record further reflects that the RO granted the veteran's 
claim of service connection for undifferentiated type 
schizophrenia in a December 1973 rating decision, and 
assigned a total disability rating effective August 16, 1973.  
In a July 1974 rating decision, the RO continued the total 
disability rating, and further determined that the veteran 
was incompetent because of severe schizophrenia and mental 
retardation.  His mother, the appellant, was declared his 
legal custodian.  

Numerous VA inpatient and outpatient treatment reports are of 
record.  In relevant part, a discharge summary indicated that 
the veteran was hospitalized at the VA Medical Center (VAMC) 
in Salisbury, North Carolina, from October 20, 1993, to 
December 13, 1993.  He was admitted voluntarily at the urging 
of his mother, who believed that his medication needed to be 
adjusted.  It was noted that he reported good medication 
compliance and appeared to be cooperative to treatment.  He 
was referred to the Social Work Service for Residential Care 
Placement (RCP).  He went on a trial visit with RCP and did 
well.  After arrangements were made, he was discharged to the 
RCP in stable remission.  The discharge diagnosis was 
chronic, undifferentiated type schizophrenia in minor 
relapse.  

A discharge summary revealed that the veteran was admitted to 
the VA Medical Center (VAMC) in Salisbury, North Carolina, on 
March 30, 1994, after his mother noted an acute change in his 
mental status.  The veteran became more confused than his 
baseline, with slight obtundation and incoordination with 
slurring of speech.  He was placed on the Psychiatric Ward, 
but subsequently developed generalized seizures which 
required transfer to the Medical Ward.  The seizures 
continued and a CT scan without contrast, performed on April 
28, 1994, revealed a large right parietotemporal mass.  

The veteran was transferred to the Neurosurgery Service at 
the VAMC in Durham, North Carolina, on April 29, 1994, for 
further evaluation of the right parietotemporal mass.  It was 
noted that his past medical history was significant for 
mental retardation and schizophrenia; his mother reported 
that these diagnoses were made in the early 1970's when the 
veteran was severely beaten while in the military.  He 
underwent another CT scan, with contrast, which demonstrated 
a huge right temporal mass consistent with meningioma.  After 
consultation with the family, surgery was scheduled.  On May 
3, 1994, he underwent a right frontotemporal craniotomy with 
resection of the meningioma.  The operative report indicated 
that the entire tumor was removed, and the veteran was 
brought to the recovery room in good condition.  Frozen 
sections intraoperatively confirmed the mass as a meningioma.  
He was discharged to home on May 9, 1994, with directions to 
follow-up in the Neurosurgery Clinic in one month.  

Another discharge summary from the Durham VAMC reported that 
the veteran was hospitalized at that facility from December 
27, 1994, to January 25, 1995.  He presented with complaints 
of manic behaviors, including decreased sleep and sexually 
inappropriate behavior at the nursing home where he had been 
staying.  Shortly after his discharge, he was seen in the 
Emergency Room (ER) on January 29, 1995, after he suffered a 
seizure.  As a result of the seizure, he fractured his right 
ankle.  He was admitted to the Orthopedic Surgery Service and 
underwent open reduction and internal fixation of the right 
ankle on February 9, 1995.  He was then transferred to the 
Psychiatry Service for continued observation and 
stabilization.  He was eventually discharged on May 17, 1995.  
The discharge diagnoses included:  organic affective 
disorder, manic; organic brain syndrome; history of chronic, 
undifferentiated schizophrenia; borderline mental 
retardation; status post meningioma resection; status post 
open reduction and internal fixation of a right ankle 
fracture; and a seizure disorder.  

The appellant filed a claim for benefits in November 1995.  
First, she alleged that service connection for the veteran's 
brain tumor was warranted because it resulted from a beating 
he sustained in service.  In the alternative, she also 
alleged that medical personnel at the Salisbury VAMC failed 
to diagnose the veteran's brain tumor earlier.  She asserted 
that the veteran had additional disability, including brain 
damage, because the tumor had grown to such a large size 
before it was removed.  Therefore, she contended that 
compensation under 38 U.S.C.A. § 1151 for residuals of a 
brain tumor was warranted.  

At a personal hearing before a hearing officer at the RO in 
April 1997, the appellant testified that the veteran was 
diagnosed with a brain tumor at the Salisbury VAMC in 1994.  
He was subsequently transferred to the Durham VAMC, and 
underwent resection of the tumor.  She related that the 
doctor who performed the surgery informed her that the tumor 
was the size of a grapefruit; however, he was able to remove 
the whole thing.  She further testified that the doctor 
informed her the brain tumor could have been caused by the 
beating the veteran had sustained in service.  

Next, the appellant noted that, in 1984, the veteran began to 
complain of severe headaches.  They became more frequent and 
more severe, and he was prescribed increased medication.  
Subsequently, in 1990, the veteran's condition became worse.  
He became agitated more easily, and was uncontrollable at 
times.  She described these problems to several physicians, 
but the tumor was not diagnosed until 1994.  She indicated 
that, since the surgery, the veteran acted like a child, and 
had more severe behavioral problems.  He exhibited no control 
and was more difficult to handle.  A medical consultant 
present at the hearing questioned the appellant as to whether 
any physician had described which of the veteran's current 
symptoms were due to the progression of his nervous disorder, 
and which were due to the surgery.  The appellant answered in 
the negative.  

In an August 1997 memorandum, a VA physician reported that, 
at the request of the RO, she had reviewed the veteran's 
medical records to ascertain whether he had any additional 
functional disability as a result of the brain tumor being 
diagnosed at the time it was identified in 1994, rather than 
at an earlier date.  She noted that she also based her 
opinion upon personal observation of the veteran for 
approximately two years.  She related that the role the delay 
in diagnosis of the brain tumor played in the veteran's 
current functioning level was difficult to assess.  The 
veteran was not functioning at a high level to begin with, 
and in such instances, the possibility of not making an early 
diagnosis of a brain tumor is considerable.  She concluded 
that she was "not able to state with certainty that [the 
veteran's] level of functioning was made worse by the delay 
in diagnosis of meningioma."  She noted it was obvious that, 
initially, there was some decrease of functioning after the 
tumor was removed, which is expected as a result of brain 
surgery and healing.  Furthermore, his condition since then 
seemed to have stabilized.  However, she conceded that an 
expert examiner in the field of neurology or neurosurgery 
could be more specific.  

The Court of Appeals for Veterans Claims (formerly known as 
the Court of Veterans Appeals) has repeatedly held that, in 
order for a claim for service connection to be well grounded, 
there must be medical evidence of current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and medical evidence of a nexus (i.e., a 
link or a connection) between the injury or disease in 
service and the current disability.  See Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  This requirement has been reaffirmed by the 
United States Court of Appeals for the Federal Circuit, in 
its decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
Court of Appeals for Veterans Claims which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet.App. 
341 (1996).  

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
accompanied by medical evidence of a current (additional) 
disability and medical evidence that the additional 
disability resulted from VA hospitalization, medical or 
surgical treatment, or examination.  Precedent opinions of 
the VA General Counsel have noted that, although claims under 
section 1151 are not based upon actual service connection, 
there are similarities in their adjudication, including the 
requirement of a well-grounded claim and medical evidence to 
establish a causal connection between the claimed injury and 
the disability in issue.  See VAOPGCPREC 7-97 (Jan. 29, 
1997); VAOPGCPREC 8-97 (Feb. 11, 1997).  Furthermore, the 
Court of Appeals for Veterans Claims has upheld the denial of 
claims for compensation under section 1151 because they were 
not well grounded.  See Boeck v. Brown, 6 Vet.App. 14 (1993); 
Ross v. Derwinski, 3 Vet.App. 141 (1992).  

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well-grounded, but 
the exception to that rule is where the evidentiary assertion 
is inherently incredible or when it is beyond the competence 
of the person making it.  King v. Brown, 5 Vet.App. 19 
(1993).  Hence, lay persons (i.e., persons without medical 
training or expertise) are not competent to offer medical 
opinions.  Heuer v. Brown, 7 Vet.App. 379 (1995); Magana v. 
Brown, 7 Vet.App. 224 (1994); Grottveit v. Brown, 5 Vet.App. 
91 (1993).  See also Lathan v. Brown, 7 Vet.App. 359 (1995) 
(where the determinative issue involves medical etiology or 
diagnosis, medical evidence is required).  

Initially, the Board notes that, in this case, a grant of 
service connection for a brain tumor would appear to render 
the appellant's claim for compensation under 38 U.S.C.A. 
§ 1151 for the same disability moot.  However, the Board 
further notes that, at present, the appellant's claim of 
service connection for a brain tumor is not well grounded.  
The record does not indicate that the appellant has any 
medical training or expertise.  While she has testified that 
a doctor told her the veteran's brain tumor was related to a 
head injury he sustained in service, she has not presented 
the doctor's written statement to that effect.

By this Remand, the appellant is advised that her statements 
relating the veteran's brain tumor to the incident in service 
are not sufficient to well ground her claim for service 
connection on the veteran's behalf because she is not 
qualified to render a medical opinion.  See King, Heuer; 
Magana; Grottveit; Lathan, supra.  A written statement from 
the physician rendering such opinion is required.  See Graves 
v. Brown, 8 Vet.App. 522 (1996); Robinette v. Brown, 
8 Vet.App. 69 (1995) (VA has a duty, under 38 U.S.C.A. 
§ 5103, to inform a claimant of the evidence that is 
necessary to complete an application for benefits).  Under 
the latter caselaw, before denying this aspect of the claim 
as not well grounded, we are obligated to afford the 
appellant the opportunity to produce the evidence she has 
described, which might possibly be sufficient to well ground 
the claim.

The statutory criteria applicable to the second issue of this 
case appear at 38 U.S.C.A. § 1151 (West 1991), which provides 
that, if a veteran suffers an injury or an aggravation of an 
injury as a result of VA hospitalization, medical or surgical 
treatment, or examination, not the result of the veteran's 
own willful misconduct, and the injury or aggravation results 
in additional disability or death, then compensation, 
including disability, death, or dependency and indemnity 
compensation, shall be awarded in the same manner as if the 
additional disability or death were service-connected.  See 
38 C.F.R. § 3.358(a), 38 C.F.R. § 3.800(a) (1998).  

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
physical condition subsequent thereto.  With regard to 
medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the veteran was 
hospitalized and/or treated.  38 C.F.R. § 3.358(b)(1), (2) 
(1998).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2) (1998).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3) (1998).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4) (1998).  
(Since the veteran has been declared incompetent, this 
provision would be inapplicable in the present case).  

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute 
and regulations required evidence of negligence or other 
fault on the part of VA, or the occurrence of an accident or 
an otherwise unforeseen event, to establish entitlement to 
benefits under 38 U.S.C.A. § 1151.  See 38 C.F.R. § 
3.358(c)(3) (1994).  Those provisions were invalidated by the 
Court of Appeals for Veterans Claims in the case of Gardner 
v. Derwinski, 1 Vet. App. 584 (1991).  That decision was 
affirmed by both the United States Court of Appeals for the 
Federal Circuit, in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), and the United States Supreme Court, in Brown v. 
Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1998).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1997); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).  Since the claim herein was 
filed before October 1997, it must be adjudicated in accord 
with the earlier version of 38 U.S.C.A. § 1151 and the May 
23, 1996, final regulation. Thus, neither evidence of an 
unforeseen event nor evidence of VA negligence would be 
required in order for this claim to be granted.  

It is evident that the veteran suffers from severe mental 
disorders that affect his behavioral and functional 
abilities.  He underwent surgery at a VA facility in May 1994 
for removal of a meningioma; however, it is unclear when the 
meningioma first became manifest.  After the surgery, the 
appellant observed that the veteran exhibited decreased 
mental functioning and increased behavioral problems.  Given 
the extensive nature of the surgery performed and the 
observations after the surgery, the Board concludes that the 
claim for compensation pursuant to 38 U.S.C.A. § 1151 for 
residuals of a brain tumor is plausible, and therefore, well 
grounded.

However, even holding that this aspect of the appellant's 
claim is well grounded, we note that it is unclear whether 
the claimed additional disability is, in fact, currently 
present, and, if so, whether any such additional disability 
was due to the surgery or was due to the continuance or 
natural progress of the condition for which the surgery was 
performed.  It also appears possible that any decrease in the 
veteran's mental functioning could represent a necessary 
consequence of the surgical treatment administered, or could 
be due to other causes entirely, including the natural 
progression of his previously diagnosed psychiatric disorder 
and mental retardation.  Finally, it is conceivable, as 
asserted by the appellant, that earlier detection of the 
tumor might have resulted in less residual disability after 
the surgery (again, if any such residual disability is 
present).  

We recognize, of course, that the Board may consider only 
independent medical evidence to support our findings, and 
that, in the resolution of issues such as those raised above, 
we must rely upon competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet.App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet.App. 171 (1991), and 
Hatlestad v. Derwinski, 3 Vet.App. 213 (1992).  We observe 
that, in concluding her opinion on this matter in August 
1997, the reviewing VA physician noted that, while she could 
not say that the delay in diagnosis caused a decrease in the 
veteran's level of functioning, she believed that a 
specialist in the field of neurology or neurosurgery might be 
able to provide clearer answers to this and other pertinent 
questions.  If the medical evidence of record is 
insufficient, the Board is always free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  See 
Colvin, supra.  In the present case, the Board concludes that 
a neurological examination of the veteran should be conducted 
to medically determine, to the extent possible, the answers 
to the above noted questions.  

Accordingly, the case is remanded to the RO for the following 
action:  

1.  The RO should contact the appellant and ask 
her to identify any places at which the veteran 
received medical care for disability associated 
with his psychiatric disorder and residuals of a 
brain tumor from 1995 to the present.  After 
obtaining any authorization as may be required, 
the RO should attempt to obtain, and associate 
with the file, copies of any records the appellant 
has identified that are not already in the claims 
file.  

2.  The appellant should be afforded the 
opportunity to submit any written medical opinions 
in support of her claim or, if she needs 
assistance, advise the RO as to any medical 
professional she believes can provide evidence or 
an opinion relevant to the issues in this case.  

3.  When the above development has been completed, 
the veteran should be scheduled for a VA 
examination, to be conducted by a neurologist 
and/or neurosurgeon.  The claims folder, including 
the assembled hospital clinical records, 
outpatient treatment records, and any medical 
opinion statements submitted by the appellant or 
secured at her request, should be referred to the 
physician for review in conjunction with the 
examination.  The physician should review the 
pertinent records in the claims folder and provide 
a written response to the following questions:  

a.  Is it possible to determine when the 
veteran's brain tumor originated, and when it 
first became manifest?  If so, please 
indicate the approximate date of onset, and 
the approximate date of manifestations 
susceptible to diagnosis.

b.  Does the evidence of record support a 
conclusion that the brain tumor resulted from 
trauma in military service?

c.  Does the veteran have a demonstrable 
decrease in his level of mental functioning 
since the May 3, 1994, surgery?  If any such 
additional disability is found, it should be 
specifically identified.  

d.  If found, is the additional mental 
disability the result of the May 3, 1994, 
surgery, and not due to other causes?  

e.  If the answer to the two preceding 
questions is in the affirmative, the 
physician should render an opinion as to 
whether any additional mental disability 
would be considered the continuance or 
natural progression of the disease for which 
the surgery was authorized, or was a 
necessary consequence of the surgery (i.e., 
was intended to result from, or was certain 
to result from, the surgery performed at that 
time).  The physician should also comment, to 
the degree possible, whether earlier 
diagnosis of the brain tumor was feasible 
and, if so, whether it would have resulted in 
less residual disability.  A complete 
rationale for the opinion(s) expressed should 
be provided.  The physician is advised that 
fault and or negligence are not factors that 
should be considered in providing the 
requested opinions.  

4.  Next, the RO should review the evidence of 
record, and ensure that the requested development 
has been conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action should be taken.

5.  Thereafter, the RO should readjudicate the 
claims for service connection and for compensation 
under section 1151.  If the decisions remain 
adverse to the appellant, she and her 
representative should be furnished a Supplemental 
Statement of the Case, and given an opportunity to 
respond before the case is returned to the Board 
for further review.  

The appellant need take no action until she is notified, but 
she may furnish additional evidence and argument while the 
case is in remand status.  Quarles v. Derwinski, 3 Vet.App 
129, 141 (1992); Booth v. Brown, 8 Vet.App. 109 (1995).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


